Citation Nr: 1634164	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

Helena M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1988 and from October 1997 to July 1998 with additional service in the United States Army Reserve.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's claims file is currently at the Pittsburgh, Pennsylvania RO for foreign cases.

The Board most recently remanded the Veteran's claim in December 2014, and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The Veteran's current left ankle disorder was not first manifest during service, and the most probative evidence does not show that it is etiologically related to his left ankle sprain during service.  


CONCLUSION OF LAW

The Veteran's current left ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations in September 2011 and February 2013 with addendum opinions dated in November 2013 and January 2016.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and physical examinations.  Ultimately, the September 2011, November 2013, and January 2016 examiners concluded that the Veteran's current left ankle disorder was not due to or aggravated by an event, disease, or injury incurred during active service.  As the opinions were based on review of the claims file, including the Veteran's statements, and in combination provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the January 2016 supplemental VA opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran's left ankle disability is not a chronic disorder, and as such, consideration 38 C.F.R. § 3.309(a) is not warranted.  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background

The Veteran contends that he has a current left ankle disorder related to his documented left ankle sprain in service.  He contends that he has experienced left ankle symptoms including pain, swelling, weakness, lack of endurance, fatigability, deformity, and tenderness, since military service.

A review of the Veteran's STRs shows treatment for a left ankle sprain in January 1987.  At the time, he described pain and swelling in the left, lateral malleolus.  He reported being able to walk with severe pain, and had a history of numerous minor sprains in the past.  X-ray of the left ankle was negative.  The following month, he had full range of motion, no tenderness, and good strength in the left ankle joint.  Physical examinations after the January 1987 injury showed no residual left ankle problems or diagnoses.  

During the Veteran's September 2011 VA examination, he reported daily symptoms in the left ankle joint and indicated that it is reinjured easily.  He denied any functional impairment due to his left ankle problems.  X-ray of the left ankle was within normal limits, but the Veteran had decreased range of motion in the joint.  The examiner diagnosed a history of left ankle sprain.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the current left ankle complaints are less likely than not related to the in-service left ankle sprain.  In reaching this conclusion, the examiner noted that the Veteran's "ankle sprain occurred Jan 87 with negative X-ray.  A one-time injury with negative X-ray is not likely to be a cause of current ankle condition."

Private treatment records dated in the late-2000s/early-2010s do not show any complaints for left ankle problems.  Musculoskeletal examinations at that time showed full range of motion in the left lower extremity.  A July 2012 x-ray of the left ankle was unremarkable except for a small, plantar calcaneal spur. 

In an August 2012 letter from the Veteran's treating physician, he indicated that the Veteran's hip and foot pain is likely secondary to his broken foot (right).  The physician did not provide any opinion with respect to the left ankle, nor did he include any rationale for his secondary opinion.  During a September 2012 communication with VA, the Veteran clarified that he is claiming secondary service connection for his bilateral knee and right ankle disabilities.   

The Veteran was afforded a fee-basis examination of the ankles in February 2013.  He had some limitation of motion in the left ankle.  He endorsed left ankle tenderness, weakened movement, painful motion, disturbance of locomotion, and interference with sitting, standing, and weight bearing activities.  The examiner diagnosed traumatic arthritis of the right ankle, but there was no arthritis in the left ankle joint.  It appears that the examiner did not provide an opinion with respect to the claimed left ankle disorder.  

In November 2013, the Veteran's claims file was sent to an examiner for a supplemental opinion.  Following review of the claims file and previous physical examination of the Veteran, the examiner opined that his current left ankle disorder was less likely than not related to his in-service left ankle sprain.  In reaching this conclusion, the examiner provided the following rationale:

The veteran's service medical records show that he had an inversion ankle injury to his left ankle while playing handball on 1/24/1987.  He was seen for this injury on 1/25/1987 and was seen to have pain and swelling of the lateral malleolus pf the left ankle and had an xray done which did not show any fractures.  He was diagnosed with left ankle sprain and was given crutches to use, ace wrap and motrin for PRN use.  He was also referred for ankle rehab. 

The veteran had no other visits as per the records in VBMS for his left ankle while in service.  He had a physical on 8/29/1988 where he did not mention any problems with his left ankle and had a normal ankle exam.  

There are no post service medical records which show that he had problems with his left ankle within 1 year of leaving service.  

Given that there is no chronicity of symptoms one time ankle sprain is not the cause of veteran's current left ankle problems.  

So it is not likely that the Veteran's current left ankle disorder manifested in service or is otherwise causally or etiologically related to his military.

In January 2016, the Veteran's claims file was returned to the 2013 examiner for a supplemental opinion regarding his left ankle claim.  Following review of the claims file, including prior examination reports, the examiner offered the following opinion:

It is this examiner's medical opinion that it is NOT likely that the Veteran's current left ankle disorder manifested in service or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.  My rationale is outlined below.

[Veteran's] records, remand and lay statements have been reviewed in detail in VBMS and Virtual VA.

The determination of whether a veteran did or did not continue to have symptoms and seek medical care is consistent with administrative/legal issue and not a medical issue.

Legal and administrative determination is not the expertise of this examiner and instead the medical basis for the opinion will be provided.

The veteran had no signs or objective evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, alignment or drainage of his left ankle on any of his C&P exams.  There was no subluxation and no deformity or ankyloses [sic].  The X-ray of the left ankle did not show any abnormality.
      
Except for tenderness there did not seem to be any other abnormality of the left ankle.

One would expect to have seen earlier documented complaints pertaining to the left ankle especially during his additional tours of duty and given the severity of symptoms he is describing, there would be additional objective evidence of swelling or instability or evidence of traumatic arthritis/DJD on the X-ray of his left ankle.  

Since service, the Veteran has not sought VA treatment for his left ankle complaints, and his private treatment records show x-rays of the left ankle joint.  These records, however, do not show regular complaints of left ankle problems since service, nor has any treating professional related any left ankle symptoms to service.  

Upon careful review of the evidence, the Board finds that service connection for a left ankle disorder is not warranted.  In other words, the preponderance of the evidence is against the Veteran's claim. 

During the appeal period, the Veteran has been diagnosed as having a mild, plantar calcaneal spur in the left ankle, left ankle tenderness, and some limitation of motion in the left ankle joint.  The VA examiner indicated that except for tenderness, there appeared to be no abnormality in the left ankle joint.  As the Veteran has been diagnosed as having some left ankle condition during the appeal period, the question that remains is whether the probative evidence of record shows that the Veteran's left ankle disorder is related to an event, injury, or disease incurred during active duty.  The Board concludes it does not. 

The Board finds the opinions expressed by the November 2013 and January 2016 VA examiner's reports to be credible and highly probative.  The reports were based on a careful review of the claims file, and review of the previous VA examinations that included interview of the Veteran as well as a physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  It appears that the Veteran first reported some left ankle problems in the late-2000s.  Additionally, the examiner indicated that there were no complaints of or residuals problems noted in service following the initial, January 1987 left ankle sprain.  She also noted that based upon the severity of the symptoms the Veteran reports, there would have been objective evidence of swelling, instability, and evidence of arthritis had the initial injury had caused residuals symptoms lasting from service to the present.  She noted that he has no such complaints or findings in later tours or since service that would had been present to cause his currently reported symptoms.  As such, she concluded that the Veteran's left ankle disorder is less likely than not related to an event, injury, or disease while on active duty-to include his January 1987 left ankle sprain. 

This opinion is fully explained and consistent with the evidence of record.  The medical professional's opinion clearly contemplated both causation and consideration of the lay testimony. 

The Board is aware of the private opinion dated in August 2012. The private physician opined that the Veteran's foot pain was likely due to his right foot injury.  As noted above, the Veteran clarified that his secondary service-connection claim was specific to his knee and hip disabilities.  Moreover, there is no specific discussion of his left ankle complaints or any rationale for the opinion provided.  The Board finds that this purported private opinion lacks any probative value in reference to his left ankle claim.  

The Board has considered the Veteran's contentions that he has experienced left ankle problems since service.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the current statements made by the Veteran regarding continuity of left ankle pain from service are mostly inconsistent with the objective medical record.  Additionally, the Veteran does not currently have an enumerated chronic disability under 38 C.F.R. § 3.303(b), and therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.  Walker, supra.

Furthermore, the Board has considered the contentions made by the Veteran he has experienced left ankle problems since service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced some ongoing tenderness in his left ankle since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, lay persons are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In this instance, therefore, the Veteran, as a layperson, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as whether his current left ankle disorder is linked to his in-service left ankle sprain.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current left ankle complaints are not related to his January 1987 left ankle sprain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current left ankle disorder and his military service.  The Board places more weight on the opinion of the competent VA medical professional who provided the November 2013 and January 2016 opinions, based on review of the medical records and claims file and review of the Veteran's interviews and physical examinations, than on the lay assertions made by the Veteran that his current left ankle disorder is related to his left ankle sprain documented during service.  As such, service connection is not warranted. 

In summary, the preponderance of the evidence demonstrates that the Veteran's left ankle disorder was not caused or aggravated by his active military service.  In that regard, the Board finds the conclusions of the November 2013 and January 2016 VA opinion provider of significantly more probative value than the assertions made by the Veteran. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a left ankle disorder is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


